Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donnell Coppedge appeals the district court’s order denying his motion for a new sentencing hearing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Coppedge, No. 4:09-cr-00054-F-l (E.D.N.C. Aug. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.